 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
         FARHOD SULTONOV,
 8                              Plaintiff,
 9            v.
10       KEVIN K MCALEENAN KENNETH
         T. CUCCINELLI, Acting Director of the             C19-1240 TSZ
11       U.S. Citizenship & Immigration Service,
         CYNTHIA MUNITA, Field Office                      ORDER
12       Director of the Seattle Field Office of
         the U.S. Citizenship & Immigration
13       Services, Seattle Field Office, and
         CHRISTOPHER A. WRAY, Director of
14       the Federal Bureau of Investigation,
15                              Defendants.

16
            THIS MATTER comes before the Court upon a complaint in the nature of
17
     mandamus concerning an I-485 application for permanent resident status. Having
18
     reviewed the complaint in this matter, the Court concludes that this proceeding is exempt
19
     from the initial disclosure requirements of Fed. R. Civ. P. 26(a)(1)(A) and the initial
20
     conference requirements of Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i).
21

22

23

     ORDER - 1
 1         To facilitate entry of an appropriate scheduling order in this matter, and pursuant

 2 to Fed. R. Civ. P. 16 and Local Rule CR 16, counsel are directed to confer and to file a

 3 JOINT STATUS REPORT by October 15, 2019. The conference among counsel shall be

 4 by direct and personal communication, whether via face-to-face meeting or telephonic

 5 conference. The Joint Status Report must contain the following information by

 6 corresponding paragraph numbers:

 7         1.      A concise statement of the positions of the parties concerning the relief

 8 requested in the complaint.

 9         2.      A summary of the procedural posture of the case and/or the status of the

10 proceedings before the federal agency at issue, including whether final agency action has

11 occurred or is expected to occur in the near future.

12         3.      A proposed deadline for filing of the administrative record.

13         4.      A proposed deadline for filing of dispositive motions.

14         5.      An indication whether trial will be required in this matter and, if so, an

15 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

16 non-jury; and (iii) how long such trial is anticipated to take.

17         6.      An indication whether the parties agree that a full-time Magistrate Judge

18 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C. §

19 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

20 The Honorable Michelle L. Peterson. Agreement in the Joint Status Report will

21 constitute the parties’ consent to referral of the case to the assigned Magistrate Judge.

22

23

     ORDER - 2
 1         7.     An indication whether any party wishes a scheduling conference before a

 2 scheduling order is entered in this case. If the parties are unable to agree on any part of

 3 the Joint Status Report, they may answer in separate paragraphs. No separate reports

 4 are to be filed.

 5         The time for filing the Joint Status Report may be extended only by court order.

 6 Any request for extension should be made by telephone to Karen Dews. If the parties

 7 wish to have a status conference with the Court at any time during the pendency of this

 8 action, they should contact Karen Dews. Finally, if this matter is resolved by further

 9 agency action or settled, the parties shall immediately notify Karen Dews. Karen Dews

10 may be reached at 206-370-8830.

11         This Order is issued at the outset of the case, and a copy is sent by the Clerk to

12 counsel for plaintiff and any defendants who have appeared. Plaintiff’s counsel is

13 directed to serve copies of this Order on all parties who appear after this Order is filed,

14 within fourteen (14) days of receipt of service of each appearance. Plaintiff’s counsel

15 will be responsible for starting the communications needed to comply with this Order.

16         Failure by any party to fully comply with this Order may result in the imposition

17 of sanctions, including dismissal of the case.

18         IT IS SO ORDERED.

19         Dated this 13th day of August, 2019.

20

21
                                                      A
                                                      Thomas S. Zilly
22                                                    United States District Judge

23

     ORDER - 3
